Pee Citkiam:.
This case is similar to No. 205 of this term, Mulleady et al. v. City of Trenton et al., and what was said in that case applies to this case.
Our conclusion is that a writ of certiorari should be awarded to prosecutors. The rule to show cause is made absolute and a writ of certiorari to review the action of the zoning board of adjustment of the city of Trenton in denying the application of prosecutors for a building permit to enclose with glass and frame enclosure a porch on property owned by them at 947 Carteret avenue, in said city of Trenton, is awarded.